              Case 2:20-mc-00038-RSL Document 2 Filed 06/05/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     TRUSTEES OF THE NATIONAL               )
 8   AUTOMATIC SPRINKLER INDUSTRY           )
     WELFARE FUND, et al.,                  )               Case No. MC20-0038RSL
 9                                          )
                           Plaintiffs,      )
10              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
11   CATHERINE LOUISE BUSHAW,               )               GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     BANK OF AMERICA, N.A.,                 )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Catherine Louise Bushaw, has a
18
     substantial nonexempt interest and which may be in the possession, custody, or control of the
19
     garnishee, Bank of America, N.A. The Court having reviewed the record in this matter, it is
20
     hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-2)
21
     submitted by plaintiffs’ counsel on June 3, 2020.
22
23         Dated this 5th day of June, 2020.
24
25
                                               A
                                               Robert S. Lasnik
26                                             United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
